 610DECISIONS OF NATIONAL LABOR RELATIONS BOARDin the record that were one of the other janitors absent, he would prob-ably substitute for him, but as of the hearing date, the situation hadnot arisen.We find that the paper baler is not a guard.'The three janitor-watchmen perform janitorial duties as well asmaintenance duties throughout the plant; someone is on duty at alltimes-24 hours per day, 7 days each week. Their duties include open-ing the doors to permit the entrance of employees. The Employer con-tends that the janitor-watchmen guard the entrances into the plantwhen the doors are open and introduced a schedule of hours which wasposted in the plant showing periods that these employees were toremain at the doors.However, the janitor-watchmen testified at thehearing that within the last few months, their janitorial duties hadincreased and with the approval of their foreman, they no longerremained at the entrance after they opened the doors.Occasionallythey inspect packages an employee may be carrying out as he leaves.Authorized packages carry a label of the foreman.When the plantis not in operation, the janitor-watchman makes a complete round ofthe building to make sure everything is all right as soon as he reportsto work.Employees entering or leaving the plant when the doors areclosed must ring a bell and await the watchman-janitor to open thedoor.No admission into the plant is permitted by the janitor-watch-man of unauthorized personnel.Although these employees are not armed, uniformed, or deputized, itis their duty to inform the Employer of the unauthorized removal ofpackages as well as the presence of any unauthorized person in theplant.In these circumstances, we find the janitor-watchmen areguards within the meaning of the Act.' Inasmuch as the Petitioneradmits to membership employees other than guards, Section 9 (b)requires the dismissal of this petition in so far as it pertains to theemployees herein found to be guards.As to the paper baler, the Board`has long found that one employee does not constitute an appropriatebargaining unit.Accordingly, we shall dismiss the petition herein.[The Board dismissed the petition.]SeeGen Pro, Inc.,110 NLRB 12.SeeWalterboro Manufacturing Corporation,106 NLRB 1383.PARSONS PUNCH CORPORATIONandINTERNATIONAL UNION, UNITEDAUTOMOBILE, AIRCRAFT & AGRICULTURAL IMPLEMENT WORKERS OFAMERICA, UAW-CIO, PETITIONER.Case No. 7-RC-2423.Feb-ruary 14,1955Decision and DirectionOn April 21, 1954, pursuant to a stipulation for certification uponconsent election, an election by secret ballot was conducted under thedirection and supervision of the Regional Director for the Seventh111 NLRB No. 102. PARSONS PUNCH CORPORATION611Region.'Upon the conclusion of the election, a tally of ballots wasfurnished the parties in accordance with the Rules and Regulationsof the Board.The tally shows the following results :Number of eligible voters----------------------------------------- 12Void Ballots----------------------------------------------------0Votescast for the Petitioner---------------------------------------5Votes castagainst the Petitioner------------------------------------7Valid votescounted--------------------------------------------- 12Challengedballots-----------------------------------------------6The Employer challenged four of the voters : Richard C. Hull, RoyC. Mitchell, Harold Howser, and Donald W. Tomlinson. Two of thevoters were challenged by the Petitioner, namely, Alfred Draper andRichard Parsons.After an investigation, on August 25, 1954, theActing Regional Director issued and duly served upon the parties hisreport on challenged ballots wherein he made three recommendations :(1)That the challenges to the ballots of Harold Howser, Donald W.Tomlinson, and Richard C. Hull be overruled; (2) that a hearing beheld to determine the questions raised by the challenges to the ballotsof Roy C. Mitchell, Alfred Draper, and Richard Parsons, and to de-termine whether the Employer's operations sufficiently affect com-merce to warrant the assertion of the Board's jurisdiction; (3) thatthe opening and counting of the ballots of Howser, Tomlinson, andHull be deferred pending the determination of the eligibility to voteof Mitchell, Draper, and Parsons.No exceptions to this report werefiled by the Employer or the Petitioner.On September 28, 1954, the Board issued an order directing a hear-ing in which the three recommendations made by the Acting RegionalDirector were adopted, a hearing directed, and the hearing officerordered to prepare a report on such hearing containing resolutions ofwitnesses' credibility, findings of fact, and recommendations.Pur-suant to the notice, a hearing was held on October 18 and 19, 1954,before John F. von Rohr, hearing officer. The Employer and the Pe-titioner appeared and participated.Full opportunity to be heard, ex-amine and cross-examine witnesses, and to introduce evidence bearingon the issues, was afforded the parties.11Subsequent to the election,but prior to the hearing,a lease was executed between theEmployer involved herein and The F & S Company,herein called F & S. By the terms ofthis lease,F & S leased the machinery and part of the plant of the Employer.The Em-ployer purchases the raw materials for F & S, and F & S sells the finished product to theEmployer on the basis of labor cost plus 10 percent.The rental paid by the lessee is 5percent of the labor cost.A former employer and a former officer in the Employer's busi-ness are the partners in F & S. All of the Employer's employees upon the execution ofthe lease became employees of F & S without interruption in their employment.The changein employment has not changed the nature of the unit or the employees involved.We have previously held that where, after a direction of election has been issued, thebusiness involved is transferred,but there is no change in any essential attribute of theemployment relationship, the direction is to be construed as providing for an electionamong the employees of the successor.SeeAllan W.Fleming, Inc.,91 NLRB 612, at 614,and cases cited therein.344056-55-vol.111-40 612DECISIONS- OF NATIONAL LABOR RELATIONS BOARDOn December 3,1954, in accordance with the Board Order, the hear-ing officer issued and duly served upon the parties his report. Thehearing officer recommended: (1) That the Petitioner's challenge tothe vote of Draper be overruled and that he be included in the unit;(2) that the Petitioner's challenge as to Richard Parsons be sustainedand that he be excluded from the unit; and (3) that the Employer'schallenge to the ballot of Roy C. Mitchell be overruled and that hebe included in the unit. It was further recommended that the RegionalDirector for the Seventh Region be directed to open and count theballots of Harold Howser, Donald W. Tomlinson, and Richard C.Hull-the opening of whose ballots had been ordered deferred untilafter the hearing; also that there be opened and counted the ballotsof Roy C. Mitchell and Alfred Draper-2 of the 3 voters consideredat the hearing.On December 27, 1954, the Employer filed exceptions to the hearing-officer's report.The Union did not file exceptions to the report; there-fore,we adopt without further discussion his recommendation thatAlfred Draper, whose voting eligibility the Union questioned, be in-cluded in the unit.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act?2.The labor organization involved herein claims to represent cer-tain employees of the Employer.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.4.The following employees of the Employer constitute a unit ap-propriate for the purposes of collective bargaining within the mean-ing of Section 9 (b) of the Act :All production and maintenance employees at the Employer's Dray-ton Plains, Michigan, plant, including plant clerical employees, butexcluding office clerical employees, professional employees, plantguards, and supervisors as defined in the Act.5.The challenged ballots :In its exceptions, the Employer contends that Roy C. Mitchellshould be excluded from the unit on the ground that he is an officeclerical and that Richard Parsons should be included in the unit as aproduction employee. It was revealed at the hearing that Mitchellworks in the production area testing, wrapping, and packaging thetools manufactured by the Employer.We find Mitchell to be a plantclerical.Therefore, we sustain the finding made by the hearing officer2 At the hearing on challenges the parties stipulated that the Employer is engaged incommerce within the meaning of the Act and that the Employer had made direct out-of-State shipments during 1953 in excess of $50,000. PARSONS PUNCH CORPORATION '613and include Mitchell in the unit.We therefore overrule the challengeto his ballot.As to Richard Parsons, it was testified that he spendsall of his time in the office and is hardly ever in the production area.We find that Richard Parsons is not engaged in production or plantclerical work.Accordingly, in conformity with the hearing officer'srecommendation, we sustain the challenge to his ballot and excludeParsons from the unit.3The Board has reviewed the other rulings made by the hearing offi-cer at the hearing and finds no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the report onchallenged ballots with findings and recommendations, the Employer'sexceptions to this report, and the entire record in the case and herebyadopts the findings, conclusions, and recommendations of the hearingofficer.[The Board directed that the Acting Regional Director for the Sev-enth Region shall, pursuant to the Rules and Regulations of the Board,within 10 days from the date of this Direction open and count theballots of Harold Howser, Donald W. Tomlinson, Richard C. Hull,Roy C. Mitchell, and Alfred Draper and thereafter prepare and causeto be served upon the parties, including Parsons Punch Corporationand Finley Fulkerson and Wayne E. Scott, d/b/a The F & S Com-pany, a supplemental tally of ballots, including thereon the count ofthe ballots which were challenged but overruled by this Decision.]8 One ground of the Petitioner's challengeof RichardParsons was the contention thathe enjoyedspecial statusas the sonof the Employer'smajority stockholder and chairmanof the board of directors.The hearingofficer sustained this contention and used thefindingwithrespect theretoas an alternate ground for Parsons' exclusion.However,in view ofour findingthat RichardParsons is not engaged in production or plant clericalwork, we haveno occasion to pass on the question of his special status.Hearing Officer's Report on Challenged Ballots With Findings andRecommendationsPursuant to a stipulation for certification upon consent election,an election bysecret ballot was conducted in the above-entitled proceeding on April 21,1954, underthe direction and supervision of the Regional Director for the Seventh Region amongthe employees of the employer in the unit agreed to as appropriate,to wit:All production and maintenance employees of the Company,including plantclerical employees,excluding office clerical employee, professional employees,plant guards and supervisors as defined in the Act.The results of the election were as follows:Approximate number of eligible voters------------------------------12Void ballots----------------------------------------------------0Votes cast for Petitioner------------------------------------------5Votes cast against participating labor organization---------------------7Valid votescounted----------------------------------------------12Challenged ballots-----------------------------------------------6Valid votes cast plus challenged ballots------------------------------18On August25, 1954,the Acting Regional Director issued and served upon the par-ties his report on challenged ballots wherein he recommended that the challengesto the ballots of Harold Howser,Donald W.Tomlinson,and Richard C. Hull beoverruled.He further recommended that a hearing be held to determine the ques- 614DECISIONS, OF NATIONAL LABOR RELATIONS BOARDtions raised by challenges of votes of Roy C. Mitchell, Alfred Draper, and RichardParsons, and further, whether or not the Employer's operations sufficiently affectcommerce to warrant the assertion of jurisdiction under prevailing jurisdictionalstandards.Accordingly, he recommended that the opening and counting of the bal-lots of Howser, Tomlinson, and Hull be deferred pending the determination of theeligibility ofMitchell, Draper, and Parsons.No exceptions were filed by any of theparties to the recommendations of the Acting Regional Director, and on September28, 1954, the Board issued its order directing hearing. Pursuant to notice, a hearingwas held in Detroit, Michigan, on October 18 and 19, 1954, before the hearing offi-cer, duly designated to conduct such hearing.Each party was represented and fullyparticipated in the hearing.Full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence pertaining to the issues was afforded allparties.For reasons appearing hereinafter, the hearing officer on November 4, 1954, is-sued an order permitting reopening of hearing upon request of The F. &. S. Com-pany.Said order, in substance, provided that the transcript of the testimony andexhibits be made available to Finley Fulkerson and Wayne E. Scott d/b/a the F. & S.Company during the week commencing November 8, 1954, and further provided thatupon the request of The F. & S. Company on or before November 19, 1954, thehearing be reopened for the purpose of permitting The F. & S. Company to examinewitnesses who previously testified or to offer further relevant testimony bearing onthe issues herein.By letter dated November 13, 1954, Finley Fulkerson, on behalf ofThe F. & S. Company, advised the hearing officer that it was not desirous of "enter-ing the proceeding."The order directing hearing required that the hearing be held on the issues with re-spect to the Employer's commerce operations and on questions raised by challengesto the votes of Roy C. Mitchell, Alfred Draper, and Richard Parsons.FINDINGS OF FACT1.JurisdictionPursuant to the Board's Order, evidence was taken for the purpose of ascertainingwhether or not the Employer's operations sufficiently affect commerce to warrant theassertion of jurisdiction under prevailing jurisdictional standards.Parsons Punch Corporation is a Michigan corporation engaged in the manufactureand sales of punches and dies.At the hearing it was stipulated, and it is found, thatduring the calendar year 1953 the Employer shipped products manufactured by it atitsplant in Detroit, Michigan, to points and places located outside of the State ofMichigan valued in excess of $50,000.Consequently, it is found that the Employer'soperations meet the Board's prevailing jurisdictional standards.The Employer urges that its sales had tended to fall off within the 2 or 3 monthsprior to the hearing and that therefore the Board should not assert jurisdiction.Thiscontention is without merit.The Board recently has held that where it is establishedthat an employer's volume of business for the past year warrants assertion of juris-diction, such jurisdiction will be asserted without regard to speculative changes in itsbusiness.'In view of the continuity of business resulting from a lease arrangement betweenParsons Punch Corporation and The F. & S. Company, the details of which are setforth hereinafter, I find that the latter Company also meets the Board's jurisdictionalrequirements under prevailing standards.2.Thechallengesa.Richard ParsonsThe vote of Richard Parsons was challenged by the Petitioner on the ground thathe enjoys a special status as the son of the president of the Company, that he is anofficer and supervisor of the Company, and that he is an employee whose duties donot place him in the production unit.It is undisputed that Richard Parsons is the son of John H. Parsons, who, in addi-tion to being the principal stockholder, is chairman of the board of directors?Hecame with the Company in 1941 after receiving his engineering degree and there-ISouthland Cotton Oil Company,110 NLRB 433.2 John H. Parsons testified that he holds over 50 percent of the stock, the balance beingheld in escrow. PARSONS PUNCH CORPORATION615after,at various times, was appointedby John Parsonsto positions of president, vicepresident, and plantsuperintendent.His last term as an officer, which was that ofpresident,was to runfor the year 1953, but he was discharged by John Parsonsabout the latter part of August of that year. John Parsons testified that RichardParsons resigned his position as presidentwhen discharged, and the Company re-mained without a president for the balance of the year.However, Richard Parsonswas rehired within several days after his discharge in August 1953, this time, accord-ing to thetestimony of John Parsons, as a "factory worker at an hourly rate." JohnParsons further testified that in October or November 1953, Richard wantedanotherchance to run the shop and that he thereuponmade him plantsuperintendent.Earlyin 1954, one Fay was hired as plantsuperintendentand RichardParsons again be-camea factory worker.From the testimony of John Parsonsit also appears, and itis found, that Richard Parsons was paid solely on an hourlyrateat all times whilehe worked for the Company and that his rate of $2.61 per hour, which he receivedas president and as plant managerin 1953, continued the same after hisremoval fromthese positionsearly in 1954.John Parsons testified that after the hiring of Fay as plant manager, Richard Par-sonsperformedexperimentalwork and workedon tools "which involved all typesof machines, a little drafting, and that is about all."EmployeesRussellBeaubien, Richard Hull, Donald Row, and Roy Mitchell, wit-nessescalled on behalf of the Petitioner, credibly testified that RichardParsonsperformed no regular job in the production area and that he spent littleof his timethere.Beaubien testified that occasionally Parsons would come to the floor to checka machine that was not working properly or that on occasion he would be calledfrom the office to explain processing cards to employees; Mitchell testified that attimesParsons helped to set up machines or instructed employees how to operatethem.John Parsons testified that Richard Parsons was not given a desk job in the shop,but thatat times "hemight haveto go in todo a little calculation."On the otherhand, Hall and Mitchell testified that they had observed Richard Parsons working ata desk in the office.Mitchell, who frequently entered the office to inquire aboutshipping problems, estimatedthat RichardParsons spentabout 50 percent or moreof his time in the office. I credit the testimony of Beaubien, Hall, Row, and Mitchelland find that Parsons spent little of his time in the production area and that he wasnot engagedin production work. I further find that the majority of Parson's timewas spent in the office, or away from the production area, where he was engaged inexperimental work, making out process cards, and performing work different thanthat of the production employees.3In view of the foregoing, I find that Richard Parsonsisnotengaged in worksimilar to that performed by the other production employees in the votingunit andthat he is not included in the said unit.Moreover, because of his manypreviousofficial and supervisory connections with the Company,-which depended solely uponthe discretion of John Parsons, I find that Richard Parsons enjoyeda special statuswhichallied hisinterest with those ofmanagement.4b.Alfred DraperAlfred Draper was challenged by the Petitioner on the grounds that he is an officerand a member of the board of directors of the Employer and is employed in a su-pervisory capacity.The undisputed testimony of John Parsons reveals that Draper,an employee since 1941, was vice president, a member of the board of directors, andplant manager until August 17, 1953, at which time he voluntarily resigned from eachof these positions.Parsons did not testify specifically as to the length of timeDraper held these positions, but the record is clear that his status as a plant managerand as a supervisory employee went back 8 months, or more, prior to August 1953.However, I find that Draper did not hold any of the foregoingpositionssubsequenttoAugust 17, 1953. It therefore becomes necessary to determine whether Draperacted in any other supervisory capacity, or held any other special position duringthe period prior to the election which would exclude him from the voting unit.8 The testimony of employees Hull, Row, and Tomlinson, which is credited, indicatesthat Richard Parsons spent 2 days preceding the election working in the production area,but that he did not continue to work there after the election.It is also noted that Richard Parsons, who did not testify at the hearing, left the Com-pany's employ on September 15, 1954.4 As a further reason for the above finding, it is undisputed that Richard Parsons is oneof the incorporators of Parsons Punch Corporation of Canada, an affiliate of the Employerwhich wasorganized in 1954. 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDAs plant superintendent and as a company official, Draper had been paid on anhourly basis.Upon being relieved of these positions he continued to receive thesame hourly rate, but his hours were reduced from a 50 to 60-hour week, to the40-hour week of the other employees.As previously noted, Richard Parsons was plant superintendent during the latterpart of 1953, and Fay was hired for this position in about February 1954.RussellBeaubien, a witness for the Petitioner, testified that after Fay was hired, Draper oper-ated all of the machines and worked on various jobs in the production area. Beau-bien further testified that he observed Draper giving orders to 3 or 4 employees whoworked on retainers, but he did not specifically illustrate the type of orders allegedlygiven.Beaubien did not work in the retainer area, nor did he offer any other testi-mony to indicate that Draper acted in a supervisory capacity.Petitioner's witnesses, Tomlinson and Hull, testified that they saw Draper assign-ing work to employees who worked on the retainers and that they heard him tell theseemployees how many pieces to run; otherwise, their testimony offered nothing fur-ther to support Petitioner's contention that Draper was a supervisor.None of theemployees who worked with Draper on the retainers testified at the hearing.John Parsons testified, and his testimonyis inaccord with Beaubien's on the sub-ject, that Draper was employed as a toolmaker after his resignation as plant super-intendent, and that he performed various jobs and used various machines in the pro-duction area.According to Parson's testimony, which is credited, Draper spent l0apercent of his time performing physical work.Although at times he worked withapprentices and directed them in their work, such direction was of a routine nature.Parsons further testified, and I find, that during the period prior to the election, Draperhad no authority to perform the various supervisory functions of hiring, discharging,promoting, disciplining, and the like, and that he did not possess the authority toeffectively recommend any such action.Further, there is no evidence that Draperpossessed any privileges which were not enjoyed by the other employees.From the foregoing it is apparent, and I find, that the evidence does not sustainPetitioner's contention that Draper was a supervisor within the meaning of the Actduringthe period in question.As has been noted, Draper performed productionwork in the production area and worked with the other employees.Accordingly, Ifind that Draper was employed in the same capacity as the other production em-ployees, and that he is included in the voting unit.Aside from the question of Draper's status as a supervisory employee,. Petitionerclaims that Draper is a partner in a company which does business with the Employerherein, and as such occupies a special position which should disqualify him fromparticipating in the election.There is no dispute but that Draper is a partner in asmall company, known as the Land-O-Lakes Company, and that said company per-forms rough screw machine work for Parsons Punch Corporation.During the periodprior to the election, the amount of work so performed amounted up to $1,000 permonth.However, since it has been concluded that Draper is not a supervisor andthat he works on production jobs in the production area with other employees in theappropriate unit, I find that his affiliation as a partner with the Land-O-Lakes Com-pany, under the circumstances noted above, is not a sufficient reason for excludinghim from the voting unit.c.RoyC.MitchellRoy C. Mitchell was challenged by the employer on the ground that he is an officeemployee and therefore is not included in the unit.One of the Employer's contentions in support of its challenge is that Mitchell orig-inally was hired by Wayne Scott, secretary-treasurer and office manager, as an officeemployee.The evidence does not support this contention.Mitchell, who beganhis employ with the Company on October 12, 1953, had several preliminary discus-sions with John Parsons and Wayne Scott, but no commitment was made by eitheras to the job for which he was being hired.When Mitchell reported for work, Rich-ard Parsons, then plant superintendent, assigned him to another employee, one Bur-ton Parker.Mitchell spent the next several days working with Parker learning howto wrap and pack material.When he became familiar with his duties, Parker wasassigned to other production work and Mitchell thereafter remained solely engagedin shipping work.Mitchell credibly testified that he spends the majority of his time filling ordersfrom invoices and that this involves the physical work of wrapping and packing finetools in small packages. In addition, he performs other miscellaneous work, includ-ing the stenciling and oiling of tools before packing, addressing packages, and affix-ing the proper amount of postage and insurance.According to his testimony, whichis credited,Mitchell performs no paper work or typing, he does not keep records,nor does he perform any other work normally associated with office clericals. PARSONS PUNCH CORPORATION617Mitchell works on a shipping punch located in the shipping area. The Company'soffice is located in another wing of the building directly opposite this area.Thetwo wings are separated by an out-of-doors court, but are accessible to each otherby doors in both wings which open into the court.Mitchell,sometimes as oftenas 2 or 3 times a day, goes to the office to confer with Scott about such matters assize or quantity of items to be shipped or the amount of insurance required for vari-ous items.Except forgoingto the office to make these inquiries, Mitchell spendshis time working in the production area.The evidence is not clear as to who su-pervisesMitchell.Mitchell testified that his work is routine,and that he is moreor less on his own; further,that he consults with Scott on shipping questions but thathe occasionally works on machines and on these occasions is supervised by the plantsuperintendent.John Parsons testified that Mitchell is answerable solely to Scott.However, since the plant is small (18 to 20 employees), and at times has only 2supervisors, I do not deem the matter of Mitchell's supervision to be controlling.Mitchell punches a time clock, is hourly paid, and keeps the same working hoursas production employees.On the other hand, Jane Frazell, who is conceded to bean office clerical; is paid on a salaried basis, works at a desk in the office, and doesnot keep the same working hours as the production employees.In view of the foregoing, it is clear that Mitchell performs the duties of a shippingclerk and that he works in close association with the other production employees.Accordingly, and in conformance with well-established Board policy,5 I find thatMitchell is included in the voting group of production employees.3.The lease arrangement between Parsons Punch Corporationand The F. & S. CompanyEvidence was adduced at the hearing which showed that subsequent to the Re-gional Director's report on challenged ballots, which issued on August 25, 1954,Parsons Punch Corporation, named as the Employer herein, entered into a leasearrangement with Finley Fulkerson and Wayne E. Scott d/b/a The F. & S. Company.Since the lease arrangement bears upon the matter of the identity of the Employerherein, the following findings are made: 6It is undisputed, and I find, that on September 4, 1954, Parsons Punch Corpora-tion and Finley Fulkerson and Wayne Scott d/b/a The F. & S. Company, hereinaftercalled The F & S. Company, executed a lease effective until September 23, 1955,wherein the former Company leased to the latter certain of its property, machinery,and equipment "for manufacturing purposes only."Parsons' uncontroverted and credited testimony concerning the lease and itseffect upon the employees and operations of the two companies is as follows:All of the buildings, machinery, and equipment, with the exception of the officewhich is reserved to Parsons Punch Corporation, are leased under the agreement toThe F. & S. Company. Parsons Punch Corporation, insofar as its Detroit plant isconcerned, operates solely as a sales organization and The F. & S. Company, usingthe same property and equipment, performs the same manufacturing operations thatwere performed by the lessor. Pursuant to an arrangement between the parties, theproducts are thus manufactured by The F. & S. Company and sold by Parsons PunchCorporation.Further, the parties have executed a memo of manufacture agreementwhereby Parsons Punch Corporation agrees to pay The F. & S. Company, in returnfor its products, the labor cost plus 10 percent.At the time the lease was made, Parsons called the employees together, told themabout the lease, and gave notice that they were no longer working for the ParsonsPunch Corporation.The employees thereafter continued to perform the same work,but received their checks from The F. & S. Company. Finley Fulkerson, one of thepartners, is a former employee of Parsons Punch Corporation.Wayne Scott, theother partner, remains a vice president of Parsons Punch Corporation. In additiontoWayne Scott and John Parsons, the only other employeesremainingwith theParsons Punch Corporation are Jane Frazell, an office clerical, and James Curie, whoacts as a liaison man between the two companies. Parsons testified that he holds noposition with The F. & S. Company, but that he has authority to enter the produc-6 SeeK W B Manufacturing Company,106 NLRB 1305.6 As noted above, the Regional Director's report on challenged ballots issued prior tothe lease arrangement ; thus, this matter is not referred to in said report and as a con-sequence the Board did not, in its order directing hearing, specify that evidence be takenwith reference to this matter.However, for the purpose of avoiding unnecessary costs ordelay, and with the view to effectuating the purposes of the Act, the hearing officer tookevidence concerning the lease arrangement at the hearing and covers the matter in thisreport. 618DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion area and exercise his influence to see that work is being turned out by theemployees according to schedule.In view of the foregoing,I find that The F. & S. Company presently is the em-ployer of the employees in the unit under consideration in the instant case, andfurther,that no essential attribute of the employment relationship-has changed as aresult of the lease arrangement .7[Recommendations omitted from publication.]7 Under similar circumstances,where a transfer of ownership was made, after a Board-directed election,the Board granted the Petitioner'smotion to amend its certificate to con-form to the identity of the successor employer.Miller Lumber Company,90 NLRB 1361.PUBLIC SERVICE COMPANY OF INDIANA, INC.andLOCAL1393, INTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFL, PETITIONERPUBLICSERVICECOMPANY OF INDIANA, INC.andLOCAL 135, INTERNA-TIONAL BROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMENAND HELPERSOF AMERICA, AFL, PETITIONERPUBLICSERVICECOMPANY OF INDIANA,INC.andLOCAL 1393, INTER-NATIONALBROTHERHOODOF ELECTRICAL WORKERS, AFL, PETITIONERPUBLIC SERVICE COMPANY OF INDIANA, INC.andUTILITYWORKERSUNION OF AMERICA, CIO, PETITIONER.Cases Nos. 35-RC-1009,35-RC-1015,35-RC-1016, and 35-RC-1021.February 14,1955Decision,Order, and Direction of ElectionUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before John W. Hines,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning of theAct.2.The labor organizations involved claim to represent certain em-ployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act in Case No. 35-RC-1009.No question affecting commerce exists concerning the representationof employees of the Employer within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act in Cases Nos. 35-RC-1015,1016, and 1021, for reasons set forth below.The Employer, an Indiana corporation, is engaged as a public util-ity in producing electrical energy in the State of Indiana. It pro-vides services directly to approximately 333,830 consumers in 7241 The IBEW intervenedin Cases Nos.35-RC-1015 and 1021. The CIO intervened inCases Nos.35-RC-1009and 1016.111 NLRB No. 105.